



Exhibit 10.25
 
Memorandum of Understanding (12/27/17)


This Memorandum of Understanding (“MOU”) is entered into between Hernando de
Soto, an individual (“Hernando”), Overstock.com, Inc., a Delaware corporation
(“Overstock”), Medici Ventures, Inc., a Delaware corporation (“Medici”), and
Patrick M. Byrne, an individual (“Patrick”), as of December 27, 2017. Medici,
Overstock, and Patrick are excited to work together with Hernando to implement
Hernando’s dream of bringing to those left behind by globalization the
possibility to create capital and participate in the global economy on equal
terms. This MOU is an attempt to set forth a framework for future agreement.


1.
DeSoto, Inc. The parties will form a company called “DeSoto, Inc.” (for now)
with the following contributions and ownership:

Ownership
 
Contribution
Medici
50
%
 
Payment to Hernando of $6 million cash on or before January 8, 2018 for
Intellectual Property as described below. In addition, Medici will contribute $8
million cash contributed to DeSoto, Inc. ($4 million immediately and $4 million
in three months) to fund the operating activities of DeSoto, Inc.
Hernando
33
%
 
Intellectual Property regarding the methodologies needed for locating and
collecting disconnected ledgers worldwide and extracting from them the
information that will include them in the global information and legal network.
As consideration for such Intellectual Property, Hernando will receive $20
million cash as follows: $6 million from Overstock on or before January 8, 2018
and $14 million from Patrick on or before March 31, 2018. Hernando will serve as
Chairman of DeSoto, Inc., a Director of Medici and will help advance the
international understanding of our mission.
Patrick
17
%
 
Reputation as leader in global blockchain community. Service as Co-Chairman and
CEO of DeSoto, Inc. and a Director of Medici. Payment to Hernando of $14 million
cash on or before March 31, 2018 for Intellectual Property as described above.



2.
Additional Terms

a.
Additional Funding. DeSoto, Inc. will use commercially reasonable efforts to
raise additional funding for its work as soon as it is reasonably practical to
do so. Fund raising activities may include an Initial Coin Offering and or other
activities depending on market conditions.

b.
Compensation for Hernando’s Employment. DeSoto, Inc. will pay Hernando
$500,000/year for his services: $200,000/year for his role as Chairman and
$300,000/year for his services abroad globally promoting DeSoto products.

c.
Medici Stock Options. Medici will grant each Hernando and Patrick stock options
to purchase 2,500 Medici stock pursuant to the Medici Ventures 2017 Employee
Stock Option Plan for service as Directors on the Medici board of directors.



3.
Hernando’s goals in Joining the group

Hernando has accepted a position as Chairman of DeSoto, Inc., and as a board
member of Medici, because - as he has written in various articles in the last
two years - he believes that the methodologies he has developed will be
significantly improved by using the blockchain ledger system we are building as
well as by customizing the other blockchain Medici products to suit the
interests of those who have fallen behind in the widening of markets.


Patrick will take the position of Co-Chairman and CEO of DeSoto, Inc. because he
recognized the brilliance of Hernando’s vision when reading his work in 2000,
and it is the honor of his life to be chosen by Hernando to implement it. He
hopes he and Hernando can together help five billion people over five years.


The parties agree these points reflect their current understanding of this
project. Both parties will work in good faith to accomplish all of the above
terms, subject to legal and contractual obligations. Both parties agree that
this agreement does not include all terms that will be necessary for this
relationship and that each will cooperate in good faith to reach more detailed
agreements in the future.
/s/ HERNANDO DE SOTO
 
/s/ PATRICK M. BYRNE
 
Hernando de Soto
 
Patrick M. Byrne
 
 
 
 
 
/s/ PATRICK M. BYRNE
 
/s/ JONATHAN E. JOHNSON III
 
Patrick M. Byrne, Overstock
 
Jonathan E. Johnson III, Medici
 




